Citation Nr: 1740572	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-13 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension disability benefits.


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1957 to November 1959.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction is currently with the St. Petersburg, Florida RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not serve on active military duty during a period of war.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-connected disability pension benefits are not met.  38 U.S.C.A §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The issue in the present case is whether the Veteran had 90 days or more of service during a recognized period of war, thus qualifying him for nonservice-connected disability pension benefits.  

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2016).

A veteran meets the service requirements of that section if he served in active military, naval or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service because of a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a)(3) (2016).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  Pertinent to this appeal, the Korean conflict is defined as the period of June 27, 1950, through January 31, 1955.  38 C.F.R. § 3.2(e) (2016).  The term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 C.F.R. § 3.2(f) (2016).  

The Veteran's DD-214 reflects active duty service in the U.S. Navy from August 22, 1957, to November 6, 1959.  

The Board notes that in his December 2014 Notice of Disagreement (NOD), the Veteran stated that Encyclopedia Britannica lists the Vietnam War dates as 1954 to 1975 and the first American to be killed in Vietnam was in July 1959 when he was still in the military.  However, the war dates as presented in the encyclopedia are not binding here.  VA regulations dictate that the Korean conflict ended on January 31, 1955, prior to the Veteran enlistment, and the Vietnam Era, as recognized by VA regulations, did not begin until February 28, 1961.

Thus, although the Veteran served for over 90 days, his service was not during a period of war.  The Board is bound by VA regulations.  The Board is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board thus concludes that the Veteran does not have recognized service that renders him eligible for nonservice-connected disability pension benefits.  See 38 C.F.R. § 3.203.  As the law pertaining to eligibility for the claimed benefits is dispositive of this issue, the claim must be denied because of the absence of legal merit or entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to nonservice-connected pension disability benefits is denied.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


